Citation Nr: 0301086	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-01 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder.

(The issue of entitlement to service connection for a lung 
disorder is the subject of additional development 
undertaken separately by the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
January 1970, and from January 27, 1975, to March 31, 
1975.

This case comes before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board is also undertaking additional development on 
the issue of entitlement to service connection for a lung 
disorder, based on the reopening of that claim herein and 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed the Board will 
provide notice of the development as required by Rule of 
Practice 903  (67 Fed. Reg. 3009, 3105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving notice 
and reviewing the appellant's response thereto, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a 
lung disorder was denied most recently, prior to the 
current appeal, in March 1978 by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran was notified of that decision by means 
of a letter dated March 17, 1978; however, the record does 
not show that he was apprised at that time of his 
appellate rights and procedures.

2.  Prior to the Nashville RO's March 1978 decision, 
service connection for a lung disorder was denied by the 
Nashville RO in November 1970.  The veteran was notified 
of that decision, and of appellate rights and procedures, 
by means of a letter dated November 20, 1970.  The veteran 
did not indicate disagreement with that decision within 
one year thereafter.

3.  The evidence received since November 1970 includes 
additional service medical records reflecting treatment 
for pulmonary problems.


CONCLUSIONS OF LAW

1.  A November 1970 RO decision, whereby service 
connection for a lung disorder was denied, is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence received since November 1970 is new and 
material, and the veteran's claim for service connection 
for a lung disorder has been reopened.  38 U.S.C.A. 
§§ 5108, 5121(a) (West 1991); 38 C.F.R. § 3.156(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, a revised standard for 
adjudicating new and material evidence claims is not 
applicable to the claim on appeal.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) (the effective date for the revised 
provisions of 38 C.F.R. § 3.156(a) only applies to claims 
received on or after August 29, 2001).  The claim in this 
case was received prior to that date.  To the extent that 
VCAA does apply to the question of whether the claim has 
been reopened, no prejudice will accrue to the claimant in 
view of the Board's action on this limited issue.

II.  New and Material Evidence

Governing statutory and regulatory provisions stipulate 
that both unappealed rating decisions and decisions of the 
Board are final, and may be reopened only upon the receipt 
of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  38 U.S.C.A. § 5108 (West 1991); see also 
38 U.S.C.A. §§ 7104(b) and 7105 (West 1991).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than 
merely cumulative, in that it presents new information.  
Colvin v. Derwinski, 1 Vet. App. 171 (1990).  See also 
Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein the 
United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals 
(Court) held that the question of what constitutes new and 
material evidence requires referral only to the most 
recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, 
in that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change 
the outcome of the prior denial.  Rather, it is important 
that there be a complete record upon which the claim can 
be evaluated, and some new evidence may contribute to a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it 
must be determined whether the evidence submitted by the 
claimant is new and material.  Second, if new and material 
evidence has been presented, the claim is to be reopened 
and evaluated on its merits; in such circumstances, all 
evidence, both old and new, will be considered by VA after 
it ensures that its duty to assist has been fulfilled.

In the instant case, service connection for a lung 
disorder, characterized as obstructive lung disease, was 
denied by the Nashville RO in November 1970, following 
review of evidence that included the veteran's service 
medical records and the report of a July 1970 VA 
examination.  The RO noted that, during service, the 
veteran had been seen with acute viral lung infection, and 
that during work-up it had been concluded that he had a 
chronic pulmonary restrictive disease.  On VA examination 
there was no obvious disability of the lungs, and 
ventilatory studies showed vital capacity within predicted 
limits of normal.  The report indicated that, following 
the ventilatory studies, the inservice diagnosis of 
restrictive pulmonary disease was no longer correct; no 
pulmonary diagnosis was established and therefore there 
was no pulmonary disability.

The veteran was notified of this decision, and of 
appellate rights and procedures, by means of a letter from 
the RO dated November 20, 1970.  The record does not 
reflect that he indicated disagreement with that decision 
within the one-year period for such action.  

In March 1978, the Nashville RO again denied service 
connection for a lung disorder, characterized at this time 
as restrictive lung disease.  In its decision, the RO 
again reviewed the veteran's service medical records from 
his first period of service (September 1968 to January 
1970), along with the July 1970 VA examination report and 
the reports of VA hospitalization in 1973 and 1976 for 
treatment of pulmonary disease, diagnosed in 1973 as 
chronic obstructive pulmonary disease and in 1976 as 
restrictive lung disease, both of unknown etiology.  The 
RO held that the evidence of record showed that the 
veteran at the time he entered military service had a 
chronic respiratory condition.  It also held that he was 
not shown to have aggravated that condition in service 
since his VA examination in 1970, shortly following his 
discharge, failed to show any residual disability of his 
pulmonary disorder; his first acute attack of this 
condition following service was "some four years" later.

The veteran was notified of this decision by means of a 
letter from the RO dated March 17, 1978.  The carbon copy 
of this letter in the claims folder, however, does not set 
forth notice of appellate rights and procedures, nor does 
it indicate that such information was included as an 
attachment or enclosure.  As the record does not clearly 
establish that the veteran was given notice of appellate 
rights and procedures in connection with the March 1978 
rating decision, the Board will treat the November 1970 
rating decision, rather than the March 1978 rating 
decision, as the last final prior decision denying service 
connection for the claimed disability.

The next denial of service connection for a lung 
disability was by a rating decision in July 2001.  The New 
Orleans RO then determined that new and material evidence 
had not been submitted to reopen a claim of service 
connection for lung disease.  The veteran was so notified 
by letter in July 2001, and he filed a notice of 
disagreement specifically referring to the July 2001 
denial in November 2001.

The evidence reviewed by the RO in July 2001 consisted 
primarily of outpatient treatment reports from various 
physicians, dated between 1986 and 1999, reflecting 
treatment for pneumonia in 1991, for chronic obstructive 
pulmonary disease and asthma in 1997, for asthma in 1999, 
and on several occasions for bronchitis.  The RO noted 
that the medical evidence showed that the veteran had been 
treated for a pulmonary disorder following service, but 
that there was no medical evidence linking that disorder 
to his service, or showing a permanent aggravation of a 
pre-existing lung disorder during service.

The RO again denied service connection for lung disease in 
August 2001, following review of the service medical 
records from the veteran's second period of service 
(January 1975 to March 1975).  The RO noted that his 
January 1975 enlistment examination was negative for any 
respiratory problems, that in March 1975 he was referred 
for an evaluation of his prior lung disease, which 
revealed a lower quadrant abnormality of a significant 
degree, and that at the separation examination he noted a 
history of a lung operation while serving during his first 
period of service.  The RO concluded that that this 
evidence did not show that the veteran's lung condition, 
which it deemed to have existed prior to his initial 
enlistment in the Air Force (in 1968), was permanently 
aggravated by his brief period of active duty in the Navy 
between January 1975 and March 1975.

The November 1970 rating decision is final, and can only 
be reopened, as noted above, upon the submittal of 
evidence that is both new and material.  As noted above, 
as the record does not show that the veteran was apprised 
of his appellate rights and of appellate procedures in 
connection with the March 1978 rating decision, the Board 
will not treat that decision as final.  Accordingly, the 
question before the Board is whether new and material 
evidence has been submitted subsequent to November 1970.  
See Evans, supra.

The Board notes that the August 2001 rating decision 
appears to characterize the veteran's claim as entitlement 
to service connection for a lung disorder, rather than a 
claim of entitlement to service connection based on the 
submittal of new and material evidence.  The Court has 
held, however, that, notwithstanding a decision by an RO 
that a claim should be reopened, the Board is obligated to 
review that question de novo.  Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996), wherein the United States Court of 
Appeals for the Federal Circuit held that the Board is to 
determine whether new and material evidence has been 
presented, and "[w]hat the regional office may have 
determined in this regard is irrelevant."  Barnett, at 
1383.  Accordingly, the Board herein will determine 
whether new and material evidence has been submitted 
subsequent to November 1970.

The evidence that has been associated with the veteran's 
claims folder since November 1970 includes VA and private 
medical records, along with service medical records from 
his second period of service.  The service medical records 
from January 1975 to March 1975, in and of themselves, 
constitute evidence that is both new and material, in that 
these records must be reviewed in order to obtain a 
complete picture of the circumstances surrounding the 
origin of the veteran's lung disorder; service medical 
records clearly are the most probative evidence in 
determining whether a particular disability was incurred 
in or aggravated by active service.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), wherein the probative 
value of service medical records was implicitly 
acknowledged.  

In brief, evidence that is both new and material, in the 
form of additional service medical records, have been 
associated with the veteran's claims file since the most 
recent final denial, in November 1970, of his claim of 
entitlement to service connection for a lung disorder.  
His claim, accordingly, is reopened.


ORDER

A claim of entitlement to service connection for a lung 
disorder is reopened.  The appeal is granted to that 
extent.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

